Citation Nr: 1040897	
Decision Date: 11/01/10    Archive Date: 11/12/10

DOCKET NO.  09-04 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).

2.  Entitlement to a total disability rating for compensation 
based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Havelka, Counsel





INTRODUCTION

The Veteran served on active duty from December 1953 to September 
1955.  

This appeal arises before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in August 2007 by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, 
which, in part, denied service connection for PTSD.  A January 
2010 rating decision denied entitlement to TDIU.

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 
2002).

The issue of entitlement to TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  There are diagnoses of PTSD which medical evidence links to 
stressors experienced during active service.  

2.  The claimed stressors are consistent with the circumstances 
and conditions of the Veteran's service.

3.  There is a continuity of symptomatology of reported PTSD 
symptoms of nightmares dating back to service.  


CONCLUSION OF LAW

The criteria for service connection for PTSD have been met.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304(f) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran's claim for service connection for a PTSD has been 
considered with respect to VA's duties to notify and assist.  
Given the favorable outcome noted above, no conceivable prejudice 
to the Veteran could result from this decision.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).   

Service connection may be established for a disability resulting 
from personal injury suffered or disease contracted in the line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in the line of duty.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

When a chronic disease identity is established in service, then a 
showing of continuity after discharge is not required.  
Continuity of symptomatology is required only where the condition 
noted during service (or in a presumptive period) is not, in 
fact, shown to be chronic or where the diagnosis of chronicity 
may be legitimately questioned. 38 C.F.R. § 3.303(b).  The nexus 
between service and the current disability can be satisfied by 
medical or lay evidence of continuity of symptomatology and 
medical evidence of a nexus between the present disability and 
the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); 
Savage v. Gober, 10 Vet. App. 488, 495 (1997).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service. 38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with § 4.125(a) of this chapter; a 
link, established by medical evidence, between current symptoms 
and an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  The following 
provisions apply to claims for service connection of PTSD 
diagnosed during service or based on specified in-service 
stressors: (1) If the evidence establishes a diagnosis of 
posttraumatic stress disorder during service and the claimed 
stressor is related to that service, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the veteran's 
lay testimony alone may establish the occurrence of the claimed 
in-service stressor; (2) If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed stressor 
is related to that combat, in the absence of clear and convincing 
evidence to the contrary, and provided that the claimed stressor 
is consistent with the circumstances, conditions, and hardships 
of the veteran's service, the veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  
38 C.F.R. § 3.304(f)(1) & (2) (2009).

If the claimant did not engage in combat with the enemy or if the 
claimed stressors are not related to combat, then the claimant's 
testimony alone is not sufficient to establish the occurrence of 
the claimed stressors, and his testimony must be corroborated by 
credible supporting evidence.  Cohen v. Brown, 10 Vet. App. 128 
(1997).  Service department records must support, and not 
contradict, the claimant's testimony regarding non-combat 
stressors.  Fossie v. West, 12 Vet. App. 1, 6 (1998).  If the 
veteran engaged in combat, and his stressors are consistent with 
combat, his lay testimony regarding stressors will be accepted as 
conclusive evidence of the presence of in-service stressors.  38 
U.S.C.A 1154(b); 38 C.F.R. § 3.304(f).  If, however, the veteran 
was not engaged in combat, he must introduce corroborative 
evidence of his claimed in-service stressors.  Under such 
circumstances, the veteran's lay testimony regarding the stressor 
would thus be insufficient, standing alone, to establish service 
connection.  See Moreau, 9 Vet. App. at 395.

"[W]here it is determined, through recognized military citations 
or other supportive evidence, that the veteran was engaged in 
combat with the enemy and the claimed stressors are related to 
such combat, the veteran's lay testimony regarding claimed 
stressors must be accepted as conclusive as to their actual 
occurrence and no further development for corroborative evidence 
will be required, provided that the veteran's testimony is found 
to be 'satisfactory,' e.g., credible, and 'consistent with the 
circumstances, conditions, or hardships of [combat] service.'"  
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993); 38 U.S.C.A. 
§ 1154(b) (West 2002); 38 C.F.R. § 3.304.  

The regulations related to claims for PTSD were recently amended.  
They now state 

If a stressor claimed by a veteran is related to the 
veteran's fear of hostile military or terrorist 
activity and a VA psychiatrist or psychologist, or a 
psychiatrist or psychologist with whom VA has 
contracted, confirms that the claimed stressor is 
adequate to support a diagnosis of posttraumatic 
stress disorder and that the veteran's symptoms are 
related to the claimed stressor, in the absence of 
clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the 
places, types, and circumstances of the veteran's 
service, the veteran's lay testimony alone may 
establish the occurrence of the claimed in-service 
stressor.  For purposes of this paragraph, "fear of 
hostile military or terrorist activity" means that a 
veteran experienced, witnessed, or was confronted 
with an event or circumstance that involved actual or 
threatened death or serious injury, or a threat to 
the physical integrity of the veteran or others, such 
as from an actual or potential improvised explosive 
device; vehicle-imbedded explosive device; incoming 
artillery, rocket, or mortar fire; grenade; small 
arms fire, including suspected sniper fire; or attack 
upon friendly military aircraft, and the veteran's 
response to the event or circumstance involved a 
psychological or psycho-physiological state of fear, 
helplessness, or horror.

Notice, 75 Fed. Reg. 39843 (July 13, 2010) to be codified at 
3.304(f)(3) (2010). 

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied. 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's discharge papers, DD 214, reveal that he served in 
the Army from December 1953 to September 1955.  He had over a 
year of foreign service and was awarded the Korean Service Medal 
and the United Nations Service Medal.  Service personnel records 
reflect that his duties involved service as a gunner in an anti-
aircraft artillery battery.  Accordingly, this evidence 
establishes that he did serve in Korea during the Korean War.  

Throughout the record, the Veteran reported experiencing several 
stressors during his service in Korea.  He reported generally 
being subject to enemy fire and seeing dead bodies.  He also 
reported being caught behind enemy lines and having to kill an 
enemy solider.  After full development, the RO found in November 
2009 memorandum that the Veteran's alleged stressors could not be 
verified or corroborated.  

In July 2006 a VA psychiatric evaluation of the Veteran was 
conducted in conjunction with his being accepted as a new VA 
psychiatric outpatient at a VA medical facility.  The diagnosis 
rendered was PTSD, which the examining physician determined was 
the result of stressors the veteran experienced during active 
service in Korea.  The examiner also relied upon the Veteran's 
reported symptoms of nightmares of his experiences in the Korea 
dating from service to the present.  This continuity of 
symptomatology is also confirmed by the Veteran's wife in an 
April 2009 letter.  

The Veteran has a current diagnosis of PTSD.  His claimed 
stressors are related to his fear of hostile military or 
terrorist activity.  The VA psychiatrist confirms that the 
claimed stressors are adequate to support a diagnosis of 
posttraumatic stress disorder and that the veteran's symptoms are 
related to the claimed stressor.  The claimed stressors are 
consistent with the places, types, and circumstances of his 
service in Korea during the Korean War.  As such, his lay 
testimony alone may establish the occurrence of the claimed in-
service stressors.  Accordingly, service connection for PTSD is 
warranted.  


ORDER

Service connection for PTSD is granted.  


REMAND

A January 2010 rating decision denied entitlement to TDIU.  A 
timely Notice of Disagreement (NOD) was filed with respect to 
this rating decision later that same month.  A Statement of the 
Case (SOC) has not been issued, however, and this must be done.  
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999) (holding that, 
where notice of disagreement is filled with claim and no 
statement of the case has been issued, Board should remand, not 
refer, that issue to the RO to issue statement of the case).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited 
handling is required.)

Issue the appellant and his representative 
an SOC on the issue of entitlement to 
TDIU.  Inform the appellant that he must 
file a timely and adequate substantive 
appeal in order to perfect an appeal with 
respect to this issue.  See 38 C.F.R. §§ 
20.200, 20.202, 20.302(b) (2010).  If a 
timely substantive appeal is filled with 
respect to this issue, the case must be 
returned to the Board for further 
appellate consideration of this issue.


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


